DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/06/2022 has been entered.
 
Response to Arguments
Rejections under 35 USC 102/103:
Applicant’s Argument: Applicant argues that the amended portions of the claim are not taught in the reference to Akman for the reasons presented in the interview. Specifically, Akman fails to teach a copy of the network slice template that is modified.

Examiner’s Response: Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant has amended the claim thus changing the scope of the invention and necessitating a new grounds of rejection following an updated search.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 8-10, 15-16, 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Seetharaman et al. (“Seetharaman”) (US 20210075678 A1).

Regarding claim 1, Seetharaman discloses:
A method, comprising: 
receiving, by a device [¶0030, template controller interface 202 of Figure 2], information providing a copy of a network slice template associated with a network slice of a network, wherein the network slice is instantiated according to the network slice template [¶0030, template controller interface 202 of Figure 2 receives request from orchestrator with information about services, KPIs, for providing a “copy” of a network slice template, i.e. for choosing a template from the BASIC-NSLTs stored in 212 ¶0031-33, these being considered copies as these are obtained from OSS thus indicated that these templates are also located at the OSS, and further, ¶0035-37, a BASIC-NSLT is selected for implementing a slice and then modified and stored as an adapted NSLT, meaning that a copy of the BASIC-NSLT is generated and then updated with new parameters to obtain the adapted template, thus various teachings as evidence that there are stored copies of the templates]; 
wherein the copy of the network slice template indicates parameters for the network slice and [¶0031-33 template includes parameters for a slice, including service types, SLAs, KPIs, service resource guidelines e.g. latencies as in ¶0048 etc. and is a “key pre-requisite for network slice creation” ¶0003]
determining, by the device and from the copy of the network slice template, a quality of service (QoS) profile for the network slice, wherein the QoS profile includes a plurality of performance metrics for corresponding QoS parameters associated with providing a service [¶0031, ¶0040-42, determines target SLA KPIs including performance requirements or performance metrics included in templates and matched to request, KPIs along with an “effectiveness” measure considered performance metrics comprising a QoS profile]; 
monitoring, by the device, performance of the network slice in association with the QoS profile [¶0042 monitoring is performed as feedback received measuring effectiveness of slice templates]; determining, by the device and based on performance information associated with the performance, that a performance indicator for a QoS parameter of the network slice is outside of a threshold range of a performance metric of the plurality of performance metrics [¶0043, effectiveness measure is below or outside a threshold range i.e. below a threshold ¶0042-46]; 
determining, by the device and based on the performance information and the QoS profile, a slice modification to the copy of the network slice template [¶0042-43, modify a template i.e. NSLT], wherein the slice modification is configured to cause the performance indicator to be within the threshold range of the performance metric [¶0044 modification causes slice to be within effective threshold triggering updates of the slice]; and causing, by the device, a network slice orchestrator to update an instantiation of the network slice according to the slice modification and the copy of the network slice template [¶0044, ¶0046 trigger necessary action including updating of the template copy when changes cause effectiveness to be above threshold].

Regarding claim 2, Seetharaman teaches:
The method of claim 1, further comprising preconfiguring the copy of the network slice template to permit the network slice to provide the service via a particular configuration of resources of the network [¶0003, ¶0048 and further ¶0068, the basic templates are preconfigured with resource guidelines for certain services, considered storing and thus preconfiguring the copies to provide a service].

Regarding claim 3, Seetharaman teaches:
The method of claim 2, wherein the performance information identifies at least one of: a key performance indicator associated with the network slice providing the service [¶0031, ¶0040-42, KPIs defined in performance information], or a key quality indicator associated with the network slice providing the service.

Regarding claim 4, Seetharaman teaches:
The method of claim 1, wherein monitoring the performance of the network slice comprises: identifying, from the network slice orchestrator, a network resource allocation of the instantiation of the network slice [¶0048, network resource allocation for a slice instantiation identified i.e. resource sharing not being allowed considered a network resource allocation, see also e.g. latency measured for slice instantiation considered a resource allocation]; identifying a resource configuration of the copy of the network slice template [¶0048, network template indicates a resource configuration i.e. resource sharing is allowed, see also latency indicated in template]; and determining the performance of the network slice based on whether the network resource allocation matches the resource configuration [¶0048 determine difference in template indication configuration and actual slice instantiation].

Regarding claim 8, Seetharaman teaches:
A device [¶0030, template controller interface 202 of Figure 2], comprising: one or more memories; and one or more processors coupled to the one or more memories [¶0010], configured to: 
store, in an entry of a data structure, a copy of a network slice template associated with a network slice of a network [¶0031 receive template from OSS considered a copy, and stored as in ¶0033, and this template modified and stored again as a copy with changes as in ¶0042-44], 
wherein the copy of the network slice template indicates how to instantiate the network slice, and wherein the network slice is instantiated according to the copy of the network slice template [¶0031-33 template includes parameters for a slice, including service types, SLAs, KPIs, service resource guidelines e.g. latencies as in ¶0048 etc. and is a “key pre-requisite for network slice creation” ¶0003]; 
store, in the entry a quality of service (QoS) profile for the network slice [¶0033, QoS parameters for templates are all stored], wherein the QoS profile includes a plurality of performance metrics for corresponding QoS parameters associated with providing a service  [¶0031, ¶0040-42, determines target SLA KPIs including performance requirements or performance metrics included in templates and matched to request, KPIs along with an “effectiveness” measure considered performance metrics comprising a QoS profile]; 
monitor, based on the QoS profile, a performance indicator of an instantiation of the network slice, wherein the performance indicator is associated with a QoS parameter of the QoS profile [¶0042 feedback received measuring effectiveness]; determine that the performance indicator is outside of a threshold range of a performance metric of the QoS parameter [¶0043, effectiveness measure is below or outside a threshold range i.e. below a threshold ¶0042-46]; determine, based on determining that the performance indicator is outside of the threshold range, a slice modification to the copy of the network slice template [¶0042-43, modify a template i.e. NSLT which is a copy of template at OSS and also the modified version is a copy of the original basic template]; and provide the slice modification to a network slice orchestrator to cause the network slice orchestrator to configure a resource, of the network, according to the slice modification and the copy of the network slice template  [¶0044, ¶0046 trigger necessary action including updating of the template copy].

Regarding claim 9, Seetharaman teaches:
The device of claim 8, wherein the QoS profile is associated with at least one of: an ultra-reliable, low-latency communication service, an enhanced-mobile broadband communication service, or a massive machine type communication service [¶0005 teaches slices may be URLLC thus QoS associated with URLLC].

Regarding claim 10, Seetharaman teaches:
The device of claim 8, wherein the QoS parameter comprises at least one of: bandwidth for providing the service, an end-to-end latency for providing the service, a packet-loss rate associated with providing the service, an availability to provide the service, a minimum throughput for providing the service, a maximum throughput for providing the service, or a coverage area in which the service is to be provided [¶0042 effectiveness is measured, ¶0046 effectiveness based on a contributing KPI, wherein KPO may be ¶0057-58 KPI may include latency or throughput].

Regarding claim 15, Seetharaman teaches:
A non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors, cause the one or more processors [¶0030, template controller interface 202 of Figure 2, and ¶0010 indicates components] to: 
store a copy of a network slice template associated with a network slice of a network  [¶0031 receive template from OSS considered a copy, and stored as in ¶0033, and this template modified and stored again as a copy with changes as in ¶0042-44], wherein the copy of the network slice template indicates how to instantiate the network slice, and wherein the network slice is instantiated according to the network slice template [¶0031-33 template includes parameters for a slice, including service types, SLAs, KPIs, service resource guidelines e.g. latencies as in ¶0048 etc. and is a “key pre-requisite for network slice creation” ¶0003]; monitor a network resource allocation of an instantiation of the network slice in association with the network slice providing a service [¶0042 feedback received measuring effectiveness]; determine, based on the copy of the network slice template and the network resource allocation, a performance indicator for a quality of service (QoS) parameter of the network slice [¶0031, ¶40-42, determines target SLA KPIs including requirements or performance metrics included ion templates and matched to request, KPIs along with an effectiveness measure considered performance metrics comprising a QoS profile]; determine, based on the performance indicator being outside of a threshold range of a performance metric [¶0043, effectiveness measure is below or outside a threshold range i.e. below a threshold ¶0042-46], a slice modification to the instantiation, wherein the performance metric is associated with the QoS parameter [¶0042-43, modify a template i.e. NSLT]; and cause a network slice orchestrator to configure a resource of the instantiation according to the slice modification [¶0044, ¶0046 trigger necessary action including updating of the template copy].

Regarding claim 16, Seetharaman teaches:
The non-transitory computer-readable medium of claim 15, wherein the one or more instructions, when executed, further cause the one or more processors to: receive the copy of the network slice template and the performance metric from an operation support system and business support system (OSS/BSS) of the network [¶0030-31 copy received from OSS].

Regarding claim 20, Seetharaman teaches:
The non-transitory computer-readable medium of claim 15, wherein the copy of the network slice template is stored in an entry of a data structure, and wherein the one or more instructions, when executed, further cause the one or more processors to: modify the entry to identify the slice modification in association with the copy of the network slice template [¶0030-31 copy of basic slice is stored, and ¶0041-44, ¶0048, templates are modified thus data stored in the entry modified].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 7, 14, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seetharaman et al. (“Seetharaman”) (US 20210075678 A1) in view of Akman et al. (“Akman”) (US 20210160153 A1, effective filing date of provisional application 62/940,887 filed Nov. 27, 2019).

Regarding claim 7, Seetharaman teaches:
The method of claim 1.
Seetharaman teaches modifying resources of a template as in ¶0048 but does not teach providing resource information however Akman teaches wherein causing the network slice orchestrator to update the instantiation comprises at least one of: providing resource information associated with available resources that are to be included in the instantiation, or indicating, via a notification, that a resource of the instantiation is to be removed from the instantiation [Akman ¶0072-75 includes providing resource information associated with available i.e. resource to be allocated in instantiation]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Seetharaman such that the update involves information about available resources as in Akman. Seetharaman already teaches modifying templates, these templates including resource guidelines, thus it would have been obvious to modify Seetharaman to include providing resources for the update as in Akman who teaches this allows for coordination of cell slice resource distribution with the aim of fulfilling service requirements ¶0007.

Regarding claim 14, Seetharaman teaches:
The device of claim 8.
Seetharaman teaches modifying resources of a template as in ¶0048 but does not teach providing resource information however Akman teaches wherein the one or more processors to provide the slice modification, are configured to at least one of: provide resource information associated with configuring the resource, or indicate, via a notification, that the resource is to be removed from the instantiation. [Akman ¶0072-75 includes providing resource information associated with available i.e. resource to be allocated in instantiation]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Seetharaman such that the update involves information about available resources as in Akman. Seetharaman already teaches modifying templates, these templates including resource guidelines, thus it would have been obvious to modify Seetharaman to include providing resources for the update as in Akman who teaches this allows for coordination of cell slice resource distribution with the aim of fulfilling service requirements ¶0007.

Regarding claim 19, Seetharaman teaches:
The non-transitory computer-readable medium of claim 15.
Seetharaman teaches modifying resources of a template as in ¶0048 but does not teach providing resource information however Akman teaches wherein the one or more instructions, that cause the one or more processors to cause the network slice orchestrator to configure the resource, cause the one or more processors to at least one of: provide resource information associated with configuring the resource, or indicate, via a notification, that the resource is to be removed from the instantiation [Akman ¶0072-75 includes providing resource information associated with available i.e. resource to be allocated in instantiation]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Seetharaman such that the update involves information about available resources as in Akman. Seetharaman already teaches modifying templates, these templates including resource guidelines, thus it would have been obvious to modify Seetharaman to include providing resources for the update as in Akman who teaches this allows for coordination of cell slice resource distribution with the aim of fulfilling service requirements ¶0007.

Claim 5, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seetharaman et al. (“Seetharaman”) (US 20210075678 A1) in view of Akman et al. (“Akman”) (US 20210160153 A1, effective filing date of provisional application 62/940,887 filed Nov. 27, 2019) and Senarath et al. (“Senarath”) (US 20180270073 A1).

Regarding claim 5, Seetharaman teaches:
The method of claim 1.
Seetharaman teaches modifying a template but does not teach an inventory however Akman teaches wherein determining the slice modification comprises: accessing a network resource inventory of the network [Akman ¶0072-75 compute and determine available resources for redistribution considered accessing an inventory in determining resources and configuring new resources available for modification, see ¶0034]; and selecting a resource, identified in the network resource inventory, that is to be included in the instantiation to cause the performance indicator to be within the threshold range [Akman ¶0075 select i.e. send slice configuration with new resources computed for the slices see also ¶0034].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Seetharaman such that the system determines available resources as in Akman. Seetharaman already teaches modifying templates, these templates including resource guidelines, thus it would have been obvious to modify Seetharaman to include determining available resources as in Akman who teaches this allows for coordination of cell slice resource distribution with the aim of fulfilling service requirements ¶0007.
Seetharaman-Akman teaches accessing resource via redistributing resources that are available but does not expressly teach accessing an inventory indicating available resources however Senarath teaches accessing a network resource inventory of the network wherein the network resource inventory identifies available resources of the network [¶0174, network device determines KPI values and accesses network inventory to determine available resources for adding to enhance KPI].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Seetharaman-Akman to expressly teach accessing the inventory. Seetharaman-Akman teaches network slice template and redistributing available resources and it would have been obvious to modify Seetharaman-Akman to teach accessing an inventory as in Senarath who teaches accessing available resources in an inventory as part of addressing a need for automated processes to support the illustrated vertical end-to-end, customer operations processes of fulfilment, assurance, and billing, as well as operations support and readiness processes ¶0005.

Regarding claim 12, Seetharaman teaches:
The device of claim 8.
Seetharaman teaches modifying a template but does not teach an inventory however Akman teaches wherein the one or more processors, to determine the slice modification, are configured to: access a network resource inventory of the network [Akman ¶0072-75 compute and determine available resources for redistribution considered accessing an inventory in determining resources and configuring new resources available for modification, see ¶0034], and determine a configuration of the resource that is associated with adding the resource to the instantiation to cause the performance indicator to be within the threshold range, wherein the slice modification is determined based on the configuration of the resource [Akman ¶0075 select i.e. send slice configuration with new resources computed for the slices see also ¶0034].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Seetharaman such that the system determines available resources as in Akman. Seetharaman already teaches modifying templates, these templates including resource guidelines, thus it would have been obvious to modify Seetharaman to include determining available resources as in Akman who teaches this allows for coordination of cell slice resource distribution with the aim of fulfilling service requirements ¶0007.
Seetharaman-Akman teaches accessing resource via redistributing resources that are available but does not expressly teach accessing an inventory indicating available resources however Senarath teaches accessing a network resource inventory of the network wherein the network resource inventory identifies available resources of the network [¶0174, network device determines KPI values and accesses network inventory to determine available resources for adding to enhance KPI].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Seetharaman-Akman to expressly teach accessing the inventory. Seetharaman-Akman teaches network slice template and redistributing available resources and it would have been obvious to modify Seetharaman-Akman to teach accessing an inventory as in Senarath who teaches accessing available resources in an inventory as part of addressing a need for automated processes to support the illustrated vertical end-to-end, customer operations processes of fulfilment, assurance, and billing, as well as operations support and readiness processes ¶0005.

Claim 6, 13, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seetharaman et al. (“Seetharaman”) (US 20210075678 A1) and Cui et al. (“Cui”) (US 20200008105 A1).

Regarding claim 6, Seetharaman teaches:
The method of claim 1, wherein determining the slice modification comprises: identifying a network resource allocation of the network slice [¶0042, ¶0046 identify template to update considered identifying a network resource allocation as the template indicates resource guidelines ], and selecting a resource of the network resource allocation that is to be modified to cause the performance indicator to be within the threshold range [¶0042, ¶0046, select the template and thus selecting the resource guidelines to be modified in order to move effectiveness within threshold range].
Seetharaman teaches modifying resources but not expressly removing a resource however Cui teaches
 selecting a resource of the network resource allocation that is to be removed from the network resource allocation to cause the performance indicator to be within the threshold range [¶0059-64, resource management function in network determines to modify a slice by removing resources to meet policies / load conditions].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Seetharaman to expressly teach removing a resource in the redistribution. Seetharaman teaches modifying resource guidelines of a template which could involve removing a resource but this is not expressly stated however it would have been an obvious modification to include removing a resource as in Cui who teaches this allows for dynamic resource allocation to meet SLA, network load ¶0059.

Regarding claim 13, Seetharaman teaches:
	The device of claim 8, wherein the one or more processors, when determining the slice modification, are configured to: identify that the resource is utilized within a network resource allocation of the network slice [¶0042, ¶0046 identify template to update considered identifying a network resource allocation as the template indicates resource guidelines ]; and determine a configuration of the resource that is associated with the resource being modified to cause the performance indicator to be within the threshold range, wherein the slice modification is determined based on the configuration of the resource [¶0042, ¶0046, select the template and thus selecting the resource guidelines to be modified in order to move effectiveness within threshold range].
Seetharaman teaches modifying resources but not expressly removing a resource however Cui teaches determine a configuration of the resource that is associated with the resource being removed from the instantiation to cause the performance indicator to be within the threshold range, wherein the slice modification is determined based on the configuration of the resource [¶0059, resource management function in network determines to modify a slice by removing resources to meet policies / load conditions].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Seetharaman to expressly teach removing a resource in the redistribution. Seetharaman teaches redistributing resources which could easily removing a resource but this is not expressly stated however it would have been an obvious modification to include removing a resource as in Cui who teaches this allows for dynamic resource allocation to meet SLA, network load ¶0059.

Regarding claim 18, Seetharaman teaches:
The non-transitory computer-readable medium of claim 15, wherein the one or more instructions, that cause the one or more processors to determine the slice modification, cause the one or more processors to: determine that the network resource allocation involves a different modification of resources than a configuration of resources associated with the copy of the network slice template [¶0042, ¶0046 identify template to update considered identifying a network resource allocation as the template indicates resource guidelines]; and determine a configuration of the resource associated with modifying the resource from the instantiation to cause the performance indicator to be within the threshold range, wherein the slice modification is determined based on the configuration of the resource [¶0042, ¶0046, select the template and thus selecting the resource guidelines to be modified in order to move effectiveness within threshold range].
Seetharaman teaches modifying resources but not expressly removing a resource however Cui teaches determine that the network resource allocation involves a larger quantity of resources than a configuration of resources associated with the network slice template; and determine a configuration of the resource associated with removing the resource from the instantiation to cause the performance indicator to be within the threshold range [¶0059-64, resource management function in network determines to modify a slice by removing resources to meet policies / load conditions, thus the determination of the new configuration involves determining the current configuration involves more resources than the new configuration as the resources are determined to be removed].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Seetharaman to expressly teach removing a resource in the redistribution. Seetharaman teaches redistributing resources which could easily removing a resource but this is not expressly stated however it would have been an obvious modification to include removing a resource as in Cui who teaches this allows for dynamic resource allocation to meet SLA, network load ¶0059.

	Claim 11 rejected under 35 U.S.C. 103 as being unpatentable over Seetharaman et al. (“Seetharaman”) (US 20210075678 A1) in view of Sun et al. (“Sun”) (US 20190260690 A1).

Regarding claim 11, Seetharaman teaches The device of claim 8, wherein the one or more processors are further configured to: update the slice modification [¶0042-48 update slice templates thus update modification]. 
Seetharaman teaches modifying the configuration as stored in the entry but does not expressly teach updating the entry however Sun teaches slice modifications including update the entry to include information identifying the slice modification [¶0025, ¶0181, updated slice parameters are used to update entry corresponding to a slice to indicate slice modification].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Seetharaman to expressly teach updating an entry with modification of a slice. Seetharaman teaches modifying a configuration of a slice and these configurations are stored thus it would have been obvious to modify Seetharaman to expressly teach updating an entry as in Sun who teaches this allows for automated slicing operation and maintenance to manage physical and virtualized network functions in a flexible manner ¶0004.

 	Claim 17 rejected under 35 U.S.C. 103 as being unpatentable over Seetharaman et al. (“Seetharaman”) (US 20210075678 A1) in view of Akman et al. (“Akman”) (US 20210160153 A1, effective filing date of provisional application 62/940,887 filed Nov. 27, 2019) and Bor-Yaliniz et al. (“Bor-Yaliniz”) (US 20200154292 A1).

Regarding claim 17, Seetharaman teaches:
The non-transitory computer-readable medium of claim 15.
Seetharaman teaches modifying a slice template but does not teach determining an amount of resources however Akman teaches wherein the one or more instructions, that cause the one or more processors to determine the slice modification, cause the one or more processors to: determine that the network resource allocation involves an amount of resources than a configuration of resources associated with the copy of the network slice template [Akman ¶0072-76, determine resources different from a preferred i.e. modified configuration of resources to meet SLA target values]; identify, based on a network resource inventory, that the resource is available to improve the performance indicator; and determine a configuration of the resource associated with modifying the resource to the instantiation to cause the performance indicator to be within the threshold range, wherein the slice modification is determined based on the configuration of the resource [Akman ¶0072-76, determine modification of the resources based on available resources as available resources are configured for the modified slice to place the target values within range of SLA]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Seetharaman such that the system determines available resources as in Akman. Seetharaman already teaches modifying templates, these templates including resource guidelines, thus it would have been obvious to modify Seetharaman to include determining available resources as in Akman who teaches this allows for coordination of cell slice resource distribution with the aim of fulfilling service requirements ¶0007.
Seetharaman-Akman teaches modifying resources but does not teach determining resources are less than a configuration however Bor-Yaliniz teaches determine that the network resource allocation involves a smaller quantity of resources than a configuration of resources associated with the network slice template [¶0277-282, determine to increase resources based on measurements and determine that the increase of resources is allowed by SLA i.e. the SLA indicates a configuration with more resources than the current configuration thus the current configuration includes a smaller quantity of resources]; identify, based on a network resource inventory, that the resource is available to improve the performance indicator; and determine a configuration of the resource associated with adding the resource to the instantiation to cause the performance indicator to be within the threshold range, wherein the slice modification is determined based on the configuration of the resource [¶0277-282, determine to increase resources for handling load for dealing with predicted service load].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Seetharaman-Akman to expressly teach adding a resource when it is determined that the quantity is less than a configuration. Seetharaman-Akman teaches adding resources or modifying resources to meet configuration requirements but does not compare quantities however it would have been obvious to specify in Seetharaman-Akman to compare quantities and add a resource as in Bor-Yaliniz ¶0172 teaching modifying the slice in this way allows to deal with current or predicted load and service situations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322. The examiner can normally be reached Monday-Friday 8AM-4:30 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY L VOGEL/Primary Examiner, Art Unit 2478